  Case 18-40667          Doc 59         Filed 08/28/19 Entered 08/28/19 15:00:35        Desc Main
                                          Document     Page 1 of 2



                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


 In re:                                                   Case No. 18-40667
                                                          Chapter 7
 Aspirity Holding, LLC,

                           Debtor.


 Randall L. Seaver, Trustee,                                Adv. Pro. No. 19-04183

                           Plaintiff,

                    v.

 Diversified Trading Company, LLC (f/k/a
 Krieger Enterprises, LLC), a Minnesota
 limited liability company; Timothy L.
 Krieger, an adult resident of Minnesota,                     JOSEPH R. RICHIE’S
 Apollo Energy Services, LLC, a Minnesota                   NOTICE OF APPEARANCE
 limited liability company; Chesapeake                     AND REQUEST FOR NOTICE
 Trading Group, LLC, a Minnesota limited
 liability company; Cygnus Partners, LLC, a
 Minnesota limited liability company; Cygnus
 Energy Futures, LLC, a Minnesota limited
 company; Retail Energy Holdings, LLC, a
 Minnesota limited liability company; Town
 Square Energy, LLC, a Delaware limited
 liability company; Town Square Energy East,
 LLC, a Delaware limited liability company;
 and Cyclone Partners, LLC, a Minnesota
 limited liability company,

                           Defendants.


            Pursuant to Bankruptcy Rules 9010(b) and 2002(g) and Local Rule 2002-5, the

undersigned hereby notes his appearance as an attorney for Diversified Trading Company, LLC

(f/k/a Krieger Enterprises, LLC) and Timothy L. Krieger, Defendants in the above case, and

request all parties in interest to serve copies of all notices and all papers (including pleadings,




1166329.1
  Case 18-40667         Doc 59    Filed 08/28/19 Entered 08/28/19 15:00:35             Desc Main
                                    Document     Page 2 of 2



motions, applications, orders, financial and other reports), served or filed in this case upon the

undersigned at the office address and telephone number set forth below:

            Diversified Trading Company LLC
            Timothy L. Krieger
            c/o Anthony Ostlund Baer & Louwagie PA
            Attn: Joseph R. Richie, Esq.
            3600 Wells Fargo Center
            90 South 7th Street
            Minneapolis, MN 55402
            Telephone: 612-349-6969
            E-mail: jrichie@anthonyostlund.com

 Dated: August 28, 2019                               Anthony Ostlund Baer & Louwagie PA

                                                      By: /s/ Joseph R. Richie
                                                         Joseph R. Richie (#400615)
                                                      3600 Wells Fargo Center
                                                      90 South 7th Street
                                                      Minneapolis, MN 55402
                                                      Telephone: 612-349-6969
                                                      E-mail: jrichie@anthonyostlund.com

                                                      Attorneys for Defendants Diversified
                                                      Trading Company LLC and Timothy L.
                                                      Krieger




                                                  2
1166329.1
